On October 24, PolyOne Corporation, afellow plastics company, agreed to acquire Spartech for approximately $393 million. The acquisition is expected to close in early 2013, pending regulatory approval and approval from Spartech's shareholders. The boards of both companies unanimously approved the deal. PolyOne, which is based in suburban Cleveland, is a provider of specialized polymer materials, services and solutions with a global footprint. PolyOne currently operates more than 60 facilities across the globe, including plants in Africa, Asia, Europe and South America. With the deal, the company hopes to expand Spartech's reach worldwide; about 94 percent of Spartech's sales today come from North America. The pair of plastics companies offers mostly complementary products. Spartech has traditionally been a market leader in custom extruded sheet and rollstock with growing packaging and compounding businesses; PolyOne is a premier provider of polymer materials. PolyOne will accelerate Spartech's own transformation process and focus on our mix of specialty products. PolyOne views the acquisition as an opportunity to transform Spartech's business much in the same way it transformed its own in the previous decade, moving from a high-volume, commodity-based platform to a more specialized, higher-margin based platform. PolyOne, which had revenue of $2.9 billion in 2011, hopes the acquisition will make them a $5 billion dollar company by 2015. "We believe that Spartech's businesses have specialty characteristics that are reminiscent of PolyOne's Specialty platform in the early stages of our transformation. Our exceptional manage­ment team has the experience and proven track record of transforming businesses with specialty potential through execution of our existing four pillar strategy," said Stephen Newlin, Chairman, President and Chief Executive Officer, PolyOne. Since the acquisition was announced in October, leadership and functional teams from both companies have been meeting and working together to better understand each other's business processes, including sourcing, technology, manufacturing, product management and human resources. Once the acquisition is finalized, expected to be sometime in the first calendar quarter of 2013, more lines of communication between the two companies can open and integration will begin. I am pleased to report that 2012 was a great year for Spartech. We delivered a solid 16% increase in operating earnings on a 4% increase in sales. More importantly, we gained momentum throughout the year and our fourth quarter results posted a 58% increase in operat­ing earnings on a 2% decrease in sales revenue, showing the continued benefit of our improving product mix. These results would not have been possible without the tireless efforts and teamwork displayed by EVERYONE at Spartech. I want to express my sincere appreciation for all your hard work. I am both humbled and proud to be a part of the Spartech team. This past year, we remained focused on executing our critical priorities of delighting our customers, enhancing our margins and driving growth. Our margins continued to improve throughout the year, and by the fourth quarter our gross margin per pound increased to 13.9 cents compared to 11.1 cents per pound in fourth quarter 2011. We achieved these results by focusing on higher-margin, specialty product lines and improving our key operating metrics including regrind/recycle material utilization, production yield and customer satisfaction. Our customer service metrics of on-time delivery and quality steadily improved YOY and, most importantly, customers are taking notice, as evident in our most recent customer satisfaction survey. (Read more about the results from the survey on the next page.) Lastly, we are driving profitable growth by investing in enhanced capabilities and capacity for specialty products. We are making progress in our transformation to a solutions provider which leverages our material science, processing and design capabilities to deliver unique value to our customers. As far as we have come this past year, our attention now must turn to 2013. We have tremendous momentum that provides a positive outlook for the year, which is only enhanced by the merger with PolyOne. I believe that joining forces with PolyOne represents the best path forward for us to accelerate the path we are on. With PolyOne, we will be able to operate on a larger scale with increased access to resources, technologies, new customer markets and geographies. In short, together we will grow faster and accelerate the transformation we've begun. Both Spartech and PolyOne remain optimistic that the Spartech shareholder vote will be successful and the acquisition will be complete by the first calendar quarter of 2013. Teams from both companies have already begun some of the integration planning so that we are prepared to integrate the companies as quickly, efficiently and openly as possible. PolyOne is energized about our future together and eager to meet the great talent at Spartech. In fact, a few members of the PolyOne leadership team have begun to visit some of our sites to meet employ­ees and understand our organization better. I anticipate another strong year in 2013, with solid growth from our strategic initiatives of delighting our customers, enhancing margins and driving profit­able growth. I urge you to stay focused on executing the strategic plan. Let's keep up the Momentum. I wish you and your family all the best in the New Year. Warmest Regards, Vicki Holt President & CEO 2 Spartech News Spartech recently received the results from the 2012 Customer Satisfaction Survey. The surveys went out to more than 1,800 contacts representing 620 customers. The survey takers varied in their roles, and different versions of the survey were made available depending on the taker's role (Quality, Technical, Operations, Commercial/Sales/Purchasing, Logistics, Executive). We received responses from 47.7% of our customers. Spartech has improved overall satisfaction by an astonishing 47% from .85 in 2010 to 1.25 in 2012. This result underscores the improvements we have been making in the key areas of impor­tance for our customers. In fact, Spartech made improvements in the range of 4.0% to 24.1% versus 2011, in our satisfaction scores across all areas of measurement. However, we continue to perform below 1.0 on problem resolution which means our customers are either neutral, dissatisfied or very dissatisfied on average in this category. When you couple the satisfaction results with what our customers tell us are the most important performance areas, our focus remains on the following: 1.Delivery 2.Quality 3. Problem Resolution CUSTOMER COMMENTS "Very satisfied. Superior performance!" "Spartech's business is extremely important to our company. We have been satisfied with their product and find it to be highly superior within the market." "No quality issues in the past couple of years on any Spartech product." "So far this year we have seen an increase in product quality from Spartech" "Quality from Spartech is normally very good. When there is a quality issue, Spartech is quick to respond and very honest and open to help us understand what happened with their process." "[We have] had very few issues with the cup stock we receive from Spartech. When we have seen issues, they have responded, corrected the issue, and determined root cause/corrective action very quickly." January - March 2013 3 Color & Specialty Compounds Sustaining Improvements The Color & Specialty Compounds (CSC) group had a strong year, showing sustained improvement with a $5.7M increase in operating earnings excluding special items. While CSC was faced with reduced demand in Europe, lower sales there were more than offset by stronger operational performance and higher North American sales. The segment continued to benefit from operational improvements, achieving record levels of reprocessed material utilization while significantly reducing scrap dollars per pound pro­duced. The business exceeded its plan in spite of strong headwinds from raw material price compression. In 2013, the segment is focused on three major priorities: 1) Sales: deliver needle-moving sales growth opportunities with enhanced formulation technology support, while actively managing pricing and mix; 2) Operations: build on operational excellence by maintaining high service levels while driving continued scrap reduction and continuous improvement in TPM, Lean and quality systems; and 3) Supply Chain: achieve step change cost improve­ments in all major categories of material spend, while halving the number of changeovers in the plants. CSC Packaging is Expanding Capabilities and Relationships In 2012, the Spartech Packaging Technol­ogies (SPT) business segment invested in a large scale-up of organic growth programs. The segment historically had a concentra­tion in its customer base but recently has made significant strides to develop and expand customer relationships by secur­ing several new customer wins with major corporate brand owners. The segment has diligently worked to commercialize these programs, and as a result, new busi­ness development costs were higher than expected leading to lower profitability in 2012. However, as we turn to 2013, the segment is optimistic that it's on track to capitalize on these expanded customer relationships and launch several new programs leading to improved profitability. One major initiative in the Packaging business for 2013 is Lean manufacturing. Although the effort kicked off in 2012, it will be a primary focus in 2013 and perme­ate through the organization in an effort to improve processes and achieve sustainable improvements and results. Lastly, the business will complete the expansion of its Muncie, Ind., facility by the first of the year, providing additional capacity to grow sales of its differen­tiated barrier packaging, PreservaPak™, and our form-fill-seal technology, Intelliform™. All of these efforts are aimed at moving SPT closer toward its vision of becoming a total solutions provider known as the company that consistently delivers. PACKAGING Custom Sheet & Rollstock Performance Led Improvement 2012 was a pivotal year for the Custom Sheet and Rollstock segment as they turned the corner and began to restore margins and move toward a more sustainable earnings profile. The organization became a multifunctionally aligned team, with a focus on gross margin improvement. In Q4, the segment increased operating earnings by 97% over the prior year. The earnings improvement has come from the progress made in key operating metrics such as increasing % net regrind, reducing by-product generation and reducing down time due to changeovers. The other major contributor to the earnings improvement was the Profit Maximization Process (PMP). This is a multifunctional process focused on improving gross margin at our major customers using our new profitability tools. PMP delivered $4.5 million gross margin improvement across 30 customers in FY12. In 2013, the business will stay focused on continually improving quality and on time delivery, while accelerating commercialization of new programs with our customers. In addition, the business will continue to focus on the key operating metrics, while adding supply chain tools to further enhance margins and reduce waste. Lastly, there are four hot spots in 2013 which offer tremendous opportunity for earnings improvement. These include our Canadian operations, which have just consolidated; redeploying assets in Mexico following Whirlpool's in-sourcing; and increased performance with our Royalite business and our West Coast/La Mirada region. SHEET 4
